Citation Nr: 0504406	
Decision Date: 02/17/05    Archive Date: 02/24/05	

DOCKET NO.  00-16 290A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of Department of Veterans 
Affairs (VA) loan guaranty indebtedness in the calculated 
amount of $21,277.55, plus interest. 


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from August 1961 to 
August 1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the VA Committee on 
Waivers and Compromises at the Regional Office (RO) in St. 
Petersburg, Florida.



FINDINGS OF FACT

1.  In April 1987, the veteran and his spouse obtained a loan 
guaranteed by VA for real estate located in St. Petersburg, 
Florida.

2.  Notice to VA in February 1997 noted the first uncured 
default had occurred in November 1996.  

3.  The default in the veteran's guaranteed loan necessitated 
a foreclosure sale of the subject property which resulted in 
a loan guaranty indebtedness currently assessed at 
$21,277.55, plus accrued interest.

4.  The veteran did not respond to notices regarding the 
foreclosure of his home, and the record does not indicate 
that he contacted VA for assistance.

5.  The veteran's actions are representative of deceptive and 
unfair dealing by one seeking to gain thereby at another's 
expense with knowledge of the likely consequences.  These 
actions of the veteran resulted in a direct loss to the 
Government.  


CONCLUSION OF LAW

The veteran's actions constituted bad faith, precluding 
consideration of waiver of the indebtedness as a matter of 
law.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.964, 
1.965(b)(2) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran obtained a 30-year VA guaranteed mortgage to 
finance the purchase of a home in St. Petersburg, Florida, in 
April 1987.  In February 1997, the lender filed a notice of 
default indicating that the veteran had not paid the mortgage 
since November 1996.  The notice of default indicated that 
the mortgagor had received communication from the veteran in 
January 1997, when he indicated that something was wrong with 
his home, and that he was not going to pay.  A June 1997 
review worksheet reflects that the reason for the veteran's 
default was that he was not satisfied with the property.  The 
house was sold in a foreclosure sale that took place in 
February 1998.  

The veteran contends that his default and resulting 
indebtedness were caused by his inability to work due to a 
medical condition, and that he separated from his spouse.  
The record indicates that the veteran was found to be 
disabled by the Social Security Administration and awarded 
disability benefits effective in January 1995.  Also of 
record is a final judgment of injunction for protection 
against domestic violence by the veteran's spouse providing 
that the veteran was to have no contact with his spouse, and 
indicating that a notice of the hearing in that matter was 
scheduled in June 1998.  

A waiver of loan guaranty indebtedness may be authorized in a 
case in which collection of the debt would be against equity 
and good conscience.  38 U.S.C.A. § 5302(b).  However, in 
determining whether a waiver of indebtedness may be granted, 
the Board must first address the issue of whether fraud, 
misrepresentation, or bad faith exists.  Such a finding 
precludes consideration of waiver of recovery of the debt.  
38 C.F.R. § 1.965(b).  Only one of the three elements (fraud, 
misrepresentation, or bad faith) need be shown to preclude 
consideration of waiver of recovery of loan guaranty debt.  
38 U.S.C.A. § 5302(c).  

"Bad faith," according to the applicable regulation, 
"generally describes unfair or deceptive dealing by one who 
seeks to gain thereby at another's expense" and involved 
conduct which "although not undertaken with actual fraudulent 
intent, is undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences...."  
38 C.F.R. § 1.965(b)(2); Richards v. Brown, 9 Vet. App. 255 
(1996).  

The Board notes that when it considers whether the appellant 
engaged in bad faith, it is not bound by the determination of 
the RO in this regard.  See Ridings v. Brown, 
6 Vet. App. 544, 546 (1994).  In the instant case, the denial 
of the waiver due to bad faith by the RO was based upon a 
finding that there was an intention on the part of the 
veteran to seek an unfair advantage.  There is no indication 
in the RO's reasoning that the finding of bad faith was 
improperly based on the veteran's neglect or refusal to 
fulfill some duty or contractural obligation, which has been 
nullified by the Court as a basis for a finding of bad faith.  
See Richards at 255. 

In obtaining the VA guaranteed loan, the veteran promised to 
indemnify VA for any loss which might result from a default 
in payments on that loan (and that is the basis of the debt 
which he is now obligated to pay VA).  Although the record 
does reflect that the veteran became disabled in 1994, with 
an effective date for an award of Social Security benefits in 
January 1995, and that the veteran was estranged from his 
spouse in June 1998, neither of these events coincide with 
his default on the loan obligations in November 1996.  The 
record does not indicate that the veteran made any attempt to 
sell the home or to rent the home out.  Communications 
between the lender and the veteran reflect that the veteran's 
reason for default was that he was dissatisfied with the 
home, and that there were problems with the home.  The Board 
observes that at the time the veteran purchased the home he 
signed an acknowledgement that the home was purchased in an 
as-is condition, except for repairs required in the 
commitment, and the record reflects that windows in the 
bathroom had been repaired, and that under the sink dampness 
had been repaired at that time.  The photographs taken as 
part of the preparation for foreclosure sale demonstrate a 
house abandoned, rather than a house that had been 
maintained, and was ready to be shown by realtors to 
potential buyers.  The veteran simply walked away from his 
financial obligation without any care for what happened to 
the property after he left.  

Absent any evidence to the contrary, an individual is 
presumed to intend the consequences of his actions.  The 
veteran clearly chose to abandon the property without even 
attempting to discuss any alternatives to foreclosure.  These 
actions directly resulted in the foreclosure and direct 
financial loss to the Government of the amount at issue in 
this case.

In view of the above, the Board concludes that the veteran's 
actions were undertaken with intent to seek an unfair 
advantage, with knowledge of the likely consequences, 
constituting bad faith on the part of the veteran.  
Accordingly, further consideration of his waiver claim under 
the standard of equity and good conscience is barred by 
statute.  38 U.S.C.A. § 5302(c); 38 C.F.R. §§ 1.964, 1.965.

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA) was 
enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002).  However the VCAA is not applicable to 
cases involving waiver of recovery of indebtedness.  See 
Barger v. Principi, 16 Vet. App.132 (2002).  Therefore, the 
VCAA is not applicable in this appeal.  


ORDER

Waiver of recovery of the loan guaranty indebtedness, 
currently assessed at $21,277.55, plus accrued interest, is 
denied.  



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


